DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 01st, 2022 has been entered.
Newly submitted IDS filed on February 01st, 2022 has been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation "the first surfaces of the conductive pads" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW 201507084 A, cited in the IDS filed on 02/01/2022, also published as CN 10475291 A and Machine English translation of CN 10475291 A is being used as English language equivalent, see attachment).
In re claim 1, TW 201507084 A (in the current embodiment with respect to figs. 11V and 11W) discloses a package substrate 1152, comprising a circuit layer, comprising a plurality of conductive pads 1110a (note that, the conductive block 1110 comprises a first portion 1110a and a second portion 1110b, the first portion 1110a is being interpreted as the conductive pads, see page 8/10 of English translation and fig. 11V); 

    PNG
    media_image1.png
    103
    880
    media_image1.png
    Greyscale

an optically-cured dielectric layer 1112 having an upper surface and a lower surface opposite to the upper surface, wherein the optically-cured dielectric layer 1112 covers the circuit layer and defines openings exposing at least a portion of the first surfaces of the conductive pads 1110a (see page 8/10 of English translation, note that, a photoresist layer 1106 defined openings 1107a, 1107b is provided as shown in fig. 11C; a conductive material is applied in the openings 1107a, 1107b to form a conductive block 1110 as shown in fig. 11D, a barrier layer 1166 acts as an etch stop layer is provided between the first portion 1110a and the second portion 1110b of the conductive block 1110, the photoresist layer 1106 is being removed in order to expose the conductive layer 1103 as shown in fig. 11F, and a dielectric layer 1112 is formed adjacent to the conductive block 1110 as shown in figs. 11F and 11G, the dielectric layer can be made of a polyimide (PI) material which is an optically curable sensitive material thus constitutes an optically-cured dielectric layer), 

    PNG
    media_image2.png
    235
    883
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    411
    877
    media_image3.png
    Greyscale

a plurality of block layers 1166 respectively disposed on the first surfaces of the conductive pads 1110a exposed by the openings of the optically-cured dielectric layer 1112, wherein upper surfaces of the block layers 1166 are lower than the upper surface of the optically-cured dielectric layer 1112 (see page 8/10 English translation and fig. 11V, note that the barrier layer 1166 as shown above is being interpreted as the block layers in which upper surfaces of the block layer 1166 are lower than the upper surface of the optically-cured dielectric layer 1166 as shown in fig. 11V); and 
a sacrificial layer 1103, 1110b disposed on the optically-cured dielectric layer 1112, extending into the openings of the optically-cured dielectric layer 1112 and 1166 (see page 9/10 English translation and fig. 11V, note that, the conductive layer 1103 and the second portion 1110b of the conductive block 1110 are being interpreted as the sacrificial layer in which a portion 1103 of the sacrificial layer is disposed on the optically-cured dielectric layer 1112 and another portion 1110b of the sacrificial layer being extended into the openings of the optically-cured dielectric layer 1112).

    PNG
    media_image4.png
    35
    883
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    447
    1237
    media_image5.png
    Greyscale

In re claim 2, as applied to claim 1 above, TW 201507084 A discloses wherein edges of the conductive pads 1110a are covered by the optically-cured dielectric layer 1112 (see page 9/10 English translation and fig. 11V).
In re claim 4, as applied to claim 1 above, TW 201507084 A discloses wherein the circuit layer comprises a multi-layered circuit layer comprising a first sub-circuit layer 210 comprising first portions of the conductive pads, wherein the first portions of the conductive pads have second surfaces of the conductive pads; a dielectric layer 1148 disposed on the lower surfaces of the optically-cured dielectric layer 1112 and partially covering the first portions of the conductive pads; and a second sub-circuit layer 1110a 1112 and have the first surfaces of the conductive pads (see page 9/10 English translation and figs. 11Q and 11V).
In re claim 5, as applied to claim 1 above, TW 201507084 A discloses wherein
 the circuit layer further comprises a plurality of conductive traces 249 partially covered by the optically-cured dielectric layer 1112, and the conductive traces 249 and the conductive pads 1110a are substantially equal in thickness and are disposed at substantially a same level (see page 7/10, 1st paragraph English translation and figs. 2 and 11X).
In re claim 21, as applied to claim 1 above, TW 201507084 A discloses wherein
 the sacrificial layer 1103, 1110b contacts sidewalls of the openings of the optically-cured dielectric layer 1112 (see page 9/10 English translation and fig. 11V, note that, the sacrificial layer includes the second portion 1110b of the block layer 1110 extended in the openings and contacted the sidewalls of the openings).
In re claim 22, as applied to claim 1 above, TW 201507084 A discloses wherein the package substrate further comprising a die 102 disposed adjacent to the lower surface of the optically-cured dielectric layer and a molding layer 106 disposed on the lower surface of the optically-cured dielectric layer, wherein a projection area of the first surface of the conductive pad on the lower surface of the optically-cured dielectric layer extends beyond that of the die 102 (see page 6/10, 1st paragraph of English translation and fig. 1).
102 electrically connects to the conductive pad through a bonding wire 136 and the die 102 adheres to the lower surface of the optically- cured dielectric layer by a die attach film 140 (see page 9/10 English translation and fig. 1).
In re claim 24, as applied to claim 1 above, TW 201507084 A discloses wherein the sacrificial layer 1103, 1110b comprises a conductive layer (copper) (see page 7/10 English translation and figs. 11A, 11V).
In re claim 25, as applied to claim 1 above, TW 201507084 A discloses wherein the sacrificial layer 1103, 1110b is configured as a temporary enhancement layer (see page 10/10 2nd paragraph English translation and figs. 11A, 11V, 11X).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW 201507084 A, cited in the IDS filed on 02/01/2022, also published as CN 10475291 A and Machine English translation of CN 10475291 A is being used as English language equivalent, see attachment) in view of Bchir et al. (U.S. Pub. 2011/0195223).
In re claim 11, as applied to claim 1 above, TW 201507084 A is silent to wherein a thickness of the optically-cured dielectric layer is less than about 40 micrometers.
126, an optically-cured dielectric layer 122 having an upper surface and a lower surfaces opposite the upper surface, wherein the optically-cured dielectric layer 122 covers the circuit layer 126, and defines openings exposing at least a portion of the first surfaces of the conductive pads 126, wherein a thickness of the optically-cured dielectric layer 122 is less than about 40 micrometers (about 10 µm and about 30 µm) (see paragraphs [0017]-[0019] and figs. 1-3).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Bchir into the package substrate of TW 201507084 A to choose the thickness of the optically-cured dielectric layer in the package substrate of TW 201507084 A to be about 10 µm or 30 µm which is less than about 40 µm because in doing so the specified thickness range helps support the GBA solder ball which puts less stress on the interface between the BGA solder ball and the intermetallic layer which should improve drop test performance and reliability (see paragraphs [0017]-[0019] of Bchir).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar Id.
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 14, 16-20, and 26-28 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 13 as a whole taken alone or in combination, in particular, the prior art of record does not teach or suggest “optically curing the optically-sensitive material to form an optically-cured dielectric layer having a plurality of openings partially exposing first surfaces of the conductive pads; forming a sacrificial layer on the optically-cured dielectric layer and extending into the openings of the optically-cured dielectric layer and on the block layers”, as recited in independent claim 13.
Claims 14, 16-20, and 26-28 also allowed as being directly or indirectly dependent of the allowed independent base claim 13.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892